      Case 2:18-cv-00854-ALB-JTA Document 28 Filed 01/15/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

KRISTOPHER JONES and                              )
EARNEST MOORE,                                    )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )   CIV. ACT. NO. 2:18cv854-ALB
                                                  )
Koch Foods of Alabama LLC,                        )
                                                  )
       Defendant.                                 )

                                      RULE 26(f) ORDER

       The parties are hereby ORDERED, pursuant to FED.R.CIV.P. 26(f), to confer and

to develop a revised proposed discovery plan and other information as required for filing

the report of the parties’ planning meeting. Accordingly, it is

       ORDERED that the FED.R.CIV.P. 26(f) report containing the discovery plan shall

be filed as soon as practicable but not later than February 5, 2020.

       Dispositive motions shall be filed no later than 180 days prior to the pretrial

hearing/conference date. If the parties seek to vary from that schedule, they should

present, in the plan, specific case-related reasons for the requested variance. In their Rule

26(f) report, however, the parties should assume that the 180-day requirement will apply

when the court enters the Rule 16(b) Uniform Scheduling Order. (“USO”).

       It is also the policy of this district that Rule 26(a)(3) witness list exchange (§ 9

USO), deposition designations (§ 10 USO), and exchange of trial exhibits and evidence (§

11 USO) occur no later than 42 days prior to trial, to allow appropriate time for filing and
      Case 2:18-cv-00854-ALB-JTA Document 28 Filed 01/15/20 Page 2 of 2



resolution of objections and motions related thereto. The parties may agree to longer

deadlines, but shorter deadlines ordinarily will not be allowed.

       This case ordinarily will be set for trial during one of the presiding judge’s regularly

scheduled civil trial terms, within 14 to 16 months of this order if a term is available and,

if not available, then as soon as possible thereafter. The pretrial date is normally set

within four to eight weeks of a scheduled trial term. The dates of each judge’s civil trial

terms are available on the court’s website located at http://www.almd.uscourts.gov.

       The court may or may not hold a scheduling conference before issuing a scheduling

order. If the court holds a scheduling conference, counsel may participate in the scheduling

conference by conference call unless otherwise ordered by the court.

       The scheduling order entered by the court will follow the form of the Uniform

Scheduling Order adopted by the judges of this court. The Uniform Scheduling Order is

also available on the court’s website.

       DONE and ORDERED this 15th day of January 2020.


                                                /s/ Andrew L. Brasher
                                           ANDREW L. BRASHER
                                           UNITED STATES DISTRICT JUDGE
